            Case 2:20-cv-08328-ODW-E Document 1 Filed 09/11/20 Page 1 of 5 Page ID #:1



            1   Andrew O. Smith, Esq., SBN 217538
                Michael F. Colbert, Esq., SBN 319539
            2   PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
                5901 W. Century Blvd., Suite 1100
            3   Los Angeles, CA 90045
                Telephone: (310) 649-5772
            4   Facsimile: (310) 649-5777
                E-mail: aosmith@pettitkohn.com
            5           mcolbert@pettitkohn.com
            6   Attorneys for Defendant
                WALMART INC.
            7

            8                          UNITED STATES DISTRICT COURT
            9                         CENTRAL DISTRICT OF CALIFORNIA
        10

        11      LISA BRYANT,                              CASE NO.: 2:20-CV-8328
        12                            Plaintiff,
                                                          NOTICE OF REMOVAL OF
        13      v.                                        ACTION PURSUANT TO 28 U.S.C.
                                                          SECTIONS 1332 AND 1441(a) and
        14      WALMART INC.; AND DOES 1                  (b)
                TO 99, INCLUSIVE,
        15
                                      Defendants.        Courtroom:
        16                                               District Judge:
                                                         Magistrate Judge:
        17                                               Complaint Filed: April 10, 2020
                                                         Trial Date:       Not Set
        18

        19            TO THE CLERK OF THE ABOVE-ENTITLED COURT:
        20            PLEASE TAKE NOTICE that Defendant WALMART INC. (“Walmart”), by
        21      and through its counsel, hereby removes the above-entitled action filed by Plaintiff
        22      LISA BRYANT (“Plaintiff”) in the Superior Court of the State of California,
        23      County of Los Angeles, Case No. 20STCV14174 to the United States District
        24      Court, Central District of California pursuant to 28 U.S.C. §1441, and respectfully
        25      alleges as follows:
        26      ///
        27      ///
        28      ///
2354-9292
                                                         1
                                                                 NOTICE OF REMOVAL OF ACTION
                                                                         CASE NO. 2:20-CV-8328
            Case 2:20-cv-08328-ODW-E Document 1 Filed 09/11/20 Page 2 of 5 Page ID #:2



            1         1.      On April 10, 2020, an action was commenced in the Superior Court of
            2   the State of California, County of Los Angeles, entitled Lisa Bryant v. Walmart
            3   Inc., the State Action is attached hereto as Exhibit 1.
            4         2.      Walmart was served with a copy of the complaint filed in the State
            5   Action and a summons from the State Court on June 11, 2020. A copy of the
            6   summons is attached hereto as Exhibit 2.
            7         3.      On July 10, 2020, Walmart filed its answer to Plaintiffs Complaint. A
            8   true and correct copy of the answer filed in the State Action is attached hereto as
            9   Exhibit 3.
        10            4.      Based on a review of the State Court file as of September 11, 2020, no
        11      other Defendant has been served with any summons or complaint in the State
        12      Action.
        13            5.      Plaintiff’s complaint purports to assert causes of action for premises
        14      liability and negligence.
        15            6.      The complaint seeks to recover compensatory damages, loss of
        16      income, emotional distress damages, punitive damages, interest, attorneys’ fees,
        17      and costs. (Exhibit 1, ¶ 2-3, pp. 7.)
        18                     DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332 (A)
        19            7.      This Court has jurisdiction over this matter under 28 U.S.C. § 1332 (a)
        20      (1), because there is complete diversity as the parties are citizens of different states,
        21      and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.
        22      Removal is therefore proper pursuant to 28 U.S.C. §§ 1441 (a) and (b).
        23            8.      Plaintiff alleges that she is a citizen of the State of California. (Exhibit
        24      5, No. 45.) Defendant is informed and believes that Plaintiff is a citizen of
        25      California.
        26            9.      Walmart is a citizen of Delaware where it is incorporated, and of
        27      Arkansas, where it holds its principal place of business (in Bentonville, Arkansas).
        28      Copies of Walmart’s corporate information from the California Secretary of State
2354-9292
                                                            2
                                                                     NOTICE OF REMOVAL OF ACTION
                                                                             CASE NO. 2:20-CV-8328
            Case 2:20-cv-08328-ODW-E Document 1 Filed 09/11/20 Page 3 of 5 Page ID #:3



            1   Business Search and the Arkansas Secretary of Business/Commercial Services are
            2   attached hereto as Exhibits 6 and 7, respectively.
            3         10.    Because the State Action is pending in the Superior Court of California
            4   in and for the County of Los Angeles, removal of this action to this District Court is
            5   proper under 28 U.S.C. section 1441 (a).
            6         11.    Removal is timely under 28 U.S.C. section 1446 (b) because this
            7   Notice of Removal is filed within 30 days of Walmart receiving notice that Plaintiff
            8   was a citizen of California. (Exhibit 5, No. 45).
            9         12.    Though Plaintiff’s complaint does not specify the amount of
        10      compensatory damages that she is seeking, Plaintiff’s response to Special
        11      Interrogatory No. 48 is that the amount in controversy exceeds $75,000. (Exhibit 5,
        12      No. 48).
        13            13.    Complete diversity of citizenship exists in that the Plaintiff is a citizen
        14      of the State of California, a Defendant Walmart Inc., is a Delaware corporation,
        15      headquartered in Arkansas.
        16            14.    Written notice of the filing of this Notice of Removal will be promptly
        17      served on Plaintiff. A true and correct copy of this Notice of Removal and the
        18      concurrently-filed Notice of Interested Parties and Civil Cover Sheet will be filed
        19      with the Clerk of the Superior Court of the State of California in and for the County
        20      of Los Angeles as soon as practicable.
        21      ///
        22      ///
        23      ///
        24      ///
        25      ///
        26      ///
        27      ///
        28      ///
2354-9292
                                                           3
                                                                     NOTICE OF REMOVAL OF ACTION
                                                                             CASE NO. 2:20-CV-8328
            Case 2:20-cv-08328-ODW-E Document 1 Filed 09/11/20 Page 4 of 5 Page ID #:4



            1         WHEREFORE, Walmart requests that the above-entitled action be removed
            2   from the Superior Court of the State of California, County of Los Angeles, to this
            3   District Court.
            4                            PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
            5

            6   Dated: September 11, 2020       By:   s/ Michael F. Colbert
                                                      Andrew O. Smith, Esq.
            7                                         Michael F. Colbert, Esq.
                                                      Attorneys for Defendant
            8                                         WALMART INC.
                                                      aosmith@pettitkohn.com
            9                                         mcolbert@pettitkohn.com
        10

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25

        26

        27

        28
2354-9292
                                                         4
                                                                 NOTICE OF REMOVAL OF ACTION
                                                                         CASE NO. 2:20-CV-8328
            Case 2:20-cv-08328-ODW-E Document 1 Filed 09/11/20 Page 5 of 5 Page ID #:5



            1                            CERTIFICATE OF SERVICE
            2         I hereby certify that the following document(s):
            3   NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C.
                SECTIONS 1332 AND 1441(a) and (b)
            4
                was/were served on this date to counsel of record:
            5
                      [X]   BY MAIL: By placing a copy of the same in the United States Mail,
            6               postage prepaid, and sent to their last known address(es) listed below.
            7         [ ]   BY E-MAIL DELIVERY: Based on an agreement of the parties to
                            accept service by e-mail or electronic transmission, I sent the above
            8               document(s) to the person(s) at the e-mail address(es) listed below. I
                            did not receive, within a reasonable amount of time after the
            9               transmission, any electronic message or other indication that the
                            transmission was unsuccessful.
        10
                      [ ]   BY ELECTRONIC TRANSMISSION: I electronically filed the
        11                  above document(s) with the Clerk of the Court using the CM/ECF
                            system. The CM/ECF system will send notification of this filing to the
        12                  person(s) listed below.
        13      Sean M. Novak, Esq.
        14      Farbod Youmtobian, Esq.
                THE NOVAK LAW FIRM, P.C.
        15      8383 Wilshire Blvd, Suite 634
        16      Beverly Hills, CA 90211
                Tel: (323) 424-4313
        17      Fax: (323) 424-4357
                Email: smn@novaklawfirm.com
        18              farbod@novaklawfirm.com
                Attorneys for Plaintiff
        19      LISA BRYANT
        20
                      Executed on September 11, 2020, at Los Angeles, California.
        21

        22

        23                                            Robyn Malaya
        24

        25

        26

        27

        28
2354-9292
                                                        5
                                                                 NOTICE OF REMOVAL OF ACTION
                                                                         CASE NO. 2:20-CV-8328
